DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered. Claims 1-10, 12, 16, 18, and 20-24 are pending. After considering Applicant submission and the interview with Lisa V. Mueller on 07/05/2022, claims  21-24 remain withdrawn from prosecution for reasons of record. Claims 1-10, 12, 16, 18, and 20 are currently examined. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa V. Mueller on 07/05/2022.

The application has been amended as follows: 
In the title, after: “ pyrrolobenzodiazepine”, please insert:
-- antibody --.

In the claims:
In claim 1, line 11, after: “1 to 20”, please insert: 
-- and wherein the Ligand Unit is an antibody or an active fragment thereof --.

In claim 5, line 1, after: “according to”, please delete: “claim 4” and replace it with:
-- claim 1 --.

In claim 6, line 1, after: “according to”, please delete: “claim 4” and replace it with:
-- claim 1 --.

In claim 7, line 1, after: “according to”, please delete: “claim 4” and replace it with:
-- claim 1 --.

In claim 16, line 2, after: “patient”, please insert:
-- a therapeutically effective amount of --.

Please cancel claims 4 and 21-24.

The allowed claims are: 1-3, 5-10, 12, 16, 18, and 20.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant provided a declaration under 37 CFR §1.132 which provided experimental evidence of the superiority and the unexpected results of the instant Application. Coupled with persuasive argument of Applicant’s representative, these documents overcame the rejections of record in the Application, in view of the amendments agreed upon after the interview with Lisa V. Mueller on 07/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647